DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 9,605,871) in view of Roy (US 20120178031 A1).
Regarding Claims 1 and 17-18, Schultz ‘871 discloses a gas furnace comprising: a mixer (24) configured to mix air (23) and fuel gas (21) respectively introduced so as to produce an air-fuel mixture; a burner assembly (see 20) configured to combust the air-fuel mixture so as to generate combustion gas; heat exchangers (34/45) configured to allow the combustion gas to flow therein; an exhaust pipe (37) configured to discharge exhaust gas, which is the combustion gas having passed through the heat exchangers, to the outside; and a recirculator (see  43) installed around the exhaust pipe (the exhaust gas recirculation branch pipe is installed around the exhaust pipe) and configured to guide a portion of the exhaust gas (36) flowing in the exhaust pipe to the mixer (24).

    PNG
    media_image1.png
    570
    1249
    media_image1.png
    Greyscale

Schultz ‘871 does not disclose an intake pipe and a manifold; and a mixing pipe configured to allow the air-fuel mixture having passed through the mixer to flow therein.
Roy teaches a gas furnace comprising: an intake pipe (indicated in Fig. 3 below) and a manifold (206); and a mixing pipe (216) configured to allow the air-fuel mixture (240) having passed through a mixer (235) to flow therein.

    PNG
    media_image2.png
    647
    760
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Schultz to comprise an intake pipe and a manifold; and a mixing pipe configured to allow the air-fuel mixture having passed through the mixer to flow therein as taught and/or suggested by Roy, since such a modification would provide a means of introducing air and fuel to said mixer and would also provide a flow conduit downstream of said mixer in order to route said air-fuel mixture to a burner apparatus.  
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Roy as applied to claim 1 above, and further in view of Chiappetta (US 8,668,489).
Regarding Claims 17 and 18, Roy further teaches a mixing chamber (244) located at front ends of the combustion chambers (248) and configured to distribute the air-fuel mixture to the combustion chambers.
Schultz in view of Roy does not disclose wherein the burner assembly comprises: a plurality of combustion chambers disposed adjacent to the heat exchangers; and an igniter installed in at least one of the combustion chambers and configured to ignite the air-fuel mixture; wherein the heat exchangers are provided in a number corresponding to a number of the combustion chambers, and are arranged parallel to each other.
Chiappetta teaches a gas furnace wherein the burner assembly comprises: a plurality of combustion chambers (70) disposed adjacent to the heat exchangers (24); and an igniter (69) installed in at least one of the combustion chambers and configured to ignite the air-fuel mixture; wherein the heat exchangers (24) are provided in a number corresponding to a number of the combustion chambers (70), and are arranged parallel to each other (see Fig. 4).

    PNG
    media_image3.png
    933
    1348
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Schultz in view of Roy wherein the burner assembly comprises: a plurality of combustion chambers disposed adjacent to the heat exchangers; and an igniter installed in at least one of the combustion chambers and configured to ignite the air-fuel mixture; wherein the heat exchangers are provided in a number corresponding to a number of the combustion chambers, and are arranged parallel to each other as taught and/or suggested by Chiappetta, since all of the references teach a gas furnace comprising a burner assembly, it would have been obvious to one skilled in the art to substitute one burner assembly for the other to achieve the predictable result of combusting an air-fuel mixture in order to provide combustion gases to said heat exchangers. 
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Roy as applied to claim 1 above, and further in view of Bonanno (US 8,127,796) and Tbatou (US 2011/0101813 A1).
Regarding Claim 2, Schultz in view of Roy does not disclose wherein the recirculator comprises: a damper housing installed around the exhaust pipe; a damper disposed within the damper housing so as to be rotatable; a rotary motor connected to one side of the damper so as to rotate the damper; and a recirculation pipe provided with one side connected with the damper housing and a remaining side connected to the mixer, wherein the damper forms a flow path configured to communicate with a flow path formed in a part of the exhaust pipe located at a front end of the damper housing and a flow path formed in a part of the exhaust pipe located at a rear end of the damper housing.
Bonanno teaches wherein a recirculator comprises: a damper housing (1) installed around the exhaust pipe (E); a damper (2) disposed within the damper housing so as to be rotatable; and a recirculation pipe (see A1) provided with one side connected with the damper housing (1) and a remaining side connected to the mixer (e.g. a mixer mixing air and recirculated exhaust gas), wherein the damper forms a flow path configured to communicate with a flow path formed in a part of the exhaust pipe located at a front end of the damper housing and a flow path formed in a part of the exhaust pipe located at a rear end of the damper housing (see Figs. 4-6 depicting the exhaust flow paths formed by actuating the damper).

    PNG
    media_image4.png
    585
    2089
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Schultz in view of Roy wherein a recirculator comprises: a damper housing installed around the exhaust pipe; a damper disposed within the damper housing so as to be rotatable; and a recirculation pipe provided with one side connected with the damper housing and a remaining side connected to the mixer, wherein the damper forms a flow path configured to communicate with a flow path formed in a part of the exhaust pipe located at a front end of the damper housing and a flow path formed in a part of the exhaust pipe located at a rear end of the damper housing as taught and/or suggested by Bonanno, since both Schultz and Bonanno teach exhaust gas recirculators, it would have been obvious to one skilled in the art to substitute one exhaust gas recirculator (or recirculator assembly) for the other to achieve the predictable result of providing a means of controlling exhaust gas recirculation.
Schultz in view of Roy and Bonanno does not disclose a rotary motor connected to one side of the damper so as to rotate the damper. 
Tbatou teaches a rotary motor (10) connected to one side of the damper (102, Fig. 20) so as to rotate the damper (see paragraph 0091: “Examples of rotary control applications using the actuator's output torque are air or exhaust gas recirculation ( EGR) control valves”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Schultz in view of Roy and Bonanno to further comprise a rotary motor connected to one side of the damper so as to rotate the damper as taught and/or suggested by Tbatou, since such a modification would provide a controllable means to actuate said damper.  
Regarding Claim 3, Bonanno further teaches wherein: the damper (2), in a first state, forms a first flow path such that all of the exhaust gas introduced from the part of the exhaust pipe located at the front end of the damper housing into the damper is guided to the part of the exhaust pipe located at the rear end of the damper housing (A2, see Fig. 4); and the damper, in a second state, forms a second flow path such that a portion of the exhaust gas introduced from the part of the exhaust pipe located at the front end of the damper housing into the damper is guided to the part of the exhaust pipe located at the rear end of the damper housing (A2) and a remainder of the exhaust gas is guided to the recirculation pipe (A1, see Fig. 5).
Regarding Claim 4, Bonanno further teaches wherein the second state is a state in which the damper is rotated from a position of the damper the first state at a designated angle in a designated direction by the rotary motor (compare Figs. 4 & 5).
Regarding Claim 5, Tbatou further teaches wherein the rotary motor (10) is a servomotor (see at least the Abstract) configured to adjust a rotational angle thereof in stages in response to a designated control signal (see at least paragraph 0090: “Either of the types of equipment, rotary or linear, can be used with the servo actuator version of the invention in which the amount of rotation or linear movement of the equipment and the amount of rotation 
Regarding Claim 6, Schultz in view of Roy, Bonanno and Tbatou discloses further comprising a controller configured to control a quantity of the exhaust gas flowing in the recirculation pipe by adjusting whether or not the rotary motor is to be rotated or the rotational angle of the rotary motor (see Schultz, col. 3, lines 5-8: “The recirculation may be controlled by an orifice which is sized to provide the correct amount of flue products to achieve the desired emissions.”; the rotary damper taught by Bonanno and the rotary servo motor taught by Tbatou).
Claims 7-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Roy, Bonanno and Tbatou as applied to claim 2 above, and further in view of Uematsu (JP 11324812 A).
Regarding Claims 7-10 and 12-13, Schultz in view of Roy, Bonanno and Tbatou does not disclose wherein the mixer comprises: a mixer housing configured such that the intake pipe is connected to a front end thereof, the mixing pipe is connected to a rear end thereof, and the manifold and the recirculation pipe are connected to a side surface thereof so as to be spaced apart from each other; and a venturi tube located within the mixer housing; wherein the venturi tube comprises: a converging section provided with an inlet formed at one end thereof such that the air having passed through the intake pipe is introduced into the inlet; a first throat connected to the converging section and provided with fuel inlet holes formed through at least a portion of a side surface thereof such that the fuel gas having passed through the manifold is introduced into the fuel inlet holes; a first diverging section connected to the first throat and 
Uematsu teaches a mixer comprises: a mixer housing (19) configured such that the intake pipe (7) is connected to a front end thereof, the mixing pipe (also 7) is connected to a rear end thereof, and the manifold (13) and the recirculation pipe (16) are connected to a side 

    PNG
    media_image5.png
    523
    871
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Schultz’s mixer wherein the mixer comprises: a mixer housing configured such that the intake pipe is connected to a front end thereof, the mixing pipe is connected to a rear end thereof, and the manifold and the recirculation pipe are connected to a side surface thereof so as to be spaced apart from each other; and a venturi tube located within the mixer housing; wherein the venturi tube comprises: a converging .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Roy, Bonanno, Tbatou and Uematsu as applied to claim 8 above, and further in view of Weingaertner (US 2008/0187794 A1).
Regarding Claim 11, Schultz in view of Roy, Bonanno, Tbatou and Uematsu does not disclose wherein each of the first and second throats is configured such that a diameter thereof is maintained uniform.
Weingaertner teaches a mixer (1) wherein a throat (see 7) is configured such that a diameter thereof is maintained uniform (see Fig. 1).

    PNG
    media_image6.png
    338
    835
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Schultz in view of Roy, Bonanno, Tbatou and .
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Roy, Bonanno, Tbatou and Uematsu as applied to claim 8 above, and further in view of Schneider (US 10,625,221).
Regarding Claims 14-16, Schultz in view of Roy, Bonanno, Tbatou and Uematsu does not disclose wherein the venturi tube further comprises a first flange configured to extend in an outward direction from an outer circumferential surface of a part of the converging section connected to the first throat so as to be pressed against an inner circumferential surface of the mixer housing; wherein the venturi tube further comprises a second flange configured to extend in the outward direction from an outer circumferential surface of a part of the first diverging section connected to the second throat so as to be pressed against the inner circumferential surface of the mixer housing; wherein: the manifold is connected to an outer circumferential surface of a part of the mixer housing provided between the first and second flanges; and the recirculation pipe is connected to an outer circumferential surface of a part of the mixer housing provided between the second flange and a rear end of the mixer housing.
Schneider teaches a mixer wherein the venturi tube (see 100) further comprises a first flange (126) configured to extend in an outward direction from an outer circumferential surface 

    PNG
    media_image7.png
    806
    1218
    media_image7.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Schultz in view of Roy, Bonanno, Tbatou and Uematsu wherein the venturi tube further comprises a first flange configured to extend in an outward direction from an outer circumferential surface of a part of the converging section i.e. the first and second flange elements) to the converging or diverging sections of said mixer.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image8.png
    527
    1190
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    545
    1138
    media_image9.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799